Order entered March 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00891-CR
                                      No. 05-18-00892-CR
                                      No. 05-18-00893-CR

                            FIDEL ANGEL NAVARRO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
             Trial Court Cause Nos. F17-75719-U, F17-75720-U, & F17-75721-U

                                            ORDER
       Appellant was convicted of two offenses of indecency with a child and one offense of
aggravated sexual assault of a child younger than fourteen years of age. Appellant filed his brief
on March 11, 2019. In the brief, he uses the names of the victims. Accordingly, we STRIKE
appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identifies the victims (and any witness who was under the age of eighteen at the time of
the offenses) either generically (“victim” or “complaining witness”) or by initials only.
       We DIRECT the Clerk to send copies of this order to Gary Udashen and the Dallas
County District Attorney’s Office.
                                                       s/    CORY L. CARLYLE
                                                             JUSTICE